                  IN THE UNITED ST ATES DISTRICT COURT

                        FOR THE DISTRICT OF MONTANA                                   FILED
                                                                                       DEC 17 2018
                                    BUTTE DIVISION
                                                                                    Clerk, U.S. District Court
                                                                                      District Of Montana
                                                                                             Helena
 CENTER FOR BIOLOGICAL
 DIVERSITY; WESTERN
 WATERSHEDSPROJECT;GEORGE                                No. CV 15-4-BU-SEH
 WUERTHNER; PAT MUNDAY,

                               Plaintiffs,                          ORDER

 vs.

 RYAN ZINKE', Secretary, U.S.
 Department of the Interior, in his
 official capacity; JIM KURTH, Acting
 Director, U.S. Fish and Wildlife
 Service, in his official capacity; and
 UNITED STATES FISH AND
 WILDLIFE SERVICE,

                               Defendants.

       On August 17, 2018, the United States Court of Appeals for the Ninth

Circuit issued its Opinion remanding this case back with "directions to remand to




        'The case caption is amended as shown above, to reflect the substitution of Defendants
Secretary of the Interior Zinke and Acting Director of U.S. Fish and Wildlife Service Kurth in
place of former Secretary of the Interior Jewell and former Director of U.S. Fish and Wildlife
Service Ashe. Fed. R. Civ. P. 25(d)(l).

                                               -1-
FWS to reassess the 2014 Finding in light of[the] opinion." 2 Mandate issued on

December 7, 2018. 3

      On December 11, 2018, the parties filed a Joint Motion to Enter Stipulated

Remedy Order. 4

      ORDERED:

      The Court hereby remands the 2014 12-month Finding on the Upper

Missouri River Valley Distinct Population Segment of Arctic Grayling to the U.S.

Fish and Wildlife Service ("Service") and orders the Service shall make one of the

findings set forth in 16 U.S.C. § 1533(b)(3)(B)(i)-(iii) for the Upper Missouri

River Valley Distinct Population Segment of Arctic Grayling and submit such

finding to the Office of tht6ederal Register no later than July 1, 2020.

      DATED this _jJ_'clay of December, 2018 .




                                     .,, SAME. HADDON                      '
                                         United States District Judge




      2
          Doc. 58 at 40.
      3
          Doc. 60.
      4
          Doc. 61.

                                        -2-
